Citation Nr: 0122381	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00 - 12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty from June 15, 1999, to 
July 28, 1999, at which time she was administratively 
separated for failure to meet medical procurement standards.  
The reason given was physical or mental condition evidenced 
by multiple somatic complaints.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied service-
connection for myasthenia gravis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
her claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

Final Regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims filed on or after August 29, 2001.  As the 
instant appeal does not involve the reopening of a previously 
denied claim, those regulations applicable to previously and 
finally denied claims filed on or after August 29, 2001, will 
not be cited herein.

Myasthenia gravis is a disorder of neuromuscular function due 
to the presence of antibodies of acetylcholine receptors at 
the neuromuscular junction; clinically, there is fatigue and 
exhaustion of the muscular system with a tendency to 
fluctuate in severity and without sensory disturbance or 
atrophy.  The disorder may be restricted to a muscle group or 
become generalized with severe weakness and , in some cases, 
ventilatory insufficiency.  It may affect any muscle of the 
body, but especially those of the eye, face, lips, tongue, 
throat and neck. Dorland's Illustrated Medical Dictionary, 
28th Edition, 1085 (1994).  

The record shows that following receipt of the claimant's 
application for VA disability compensation and pension 
benefits on September 28, 1999, she submitted copies of 
portions of her service medical records.  Additional service 
medical records for the claimant have been obtained from the 
Department of Veterans Affairs Records Management Center.  
The cover letter stated that all medical records for the 
veteran had been furnished, but that if any more were found, 
they would be automatically forwarded.   

The claimant's application for VA disability compensation and 
pension benefits identified several physicians and medical 
facilities where she had received treatment for the 
disability at issue.  However, the VA Form 21-4142 submitted 
with her application was not signed by the appellant.  

A rating decision of November 26, 1999, denied the 
appellant's claim for service connection for myasthenia 
gravis on the ground that such disability preexisted service, 
with no objective evidence of permanent worsening of the 
preexisting  condition during service such as to support a 
finding of aggravation.  The claimant was notified of that 
action by RO letter of November 29, 1999, with a copy of the 
rating decision, which notified the claimant of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision, her right to appeal that determination and to have 
a personal hearing, and the time limit in which to do so.  

The Board notes that the finding that myasthenia gravis 
preexisted service was based upon patient history without 
independent medical evidence establishing clinical 
manifestations or symptoms of that disease prior to service 
entry.  A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000). 

Following receipt of her notice of disagreement, the claimant 
was requested to submit medical reports from Dr. Werner, as 
well as any medical records in her possession.  The claimant 
subsequently submitted a letter from Kathleen T. Werner, 
M.D., a family practice physician, dated in March 2000.  Dr. 
Werner stated that the claimant was born with myasthenia 
gravis but remained completely asymptomatic until her 
symptoms manifested themselves during her military service.  
She noted that because the diagnosis was made after 
discharge, it could not be considered a preexisting 
condition. 

The claimant perfected her appeal on June 9, 2000, when she 
also submitted additional evidence, and requested a personal 
hearing.  The additional evidence submitted includes a letter 
from Benjamin R. Smolar, M.D., a private neurologist, who 
stated that he had been following the claimant's myasthenia 
gravis; that her problems began shortly after she entered the 
military; that he suspected that her initial exacerbation 
could have been triggered by sleep deprivation, increasing 
stress, and a flu-like illness, all of which appeared to be 
superimposed; and that those things could have caused her 
initial exacerbation of myasthenia gravis.

In a May 16, 2000, letter, Dr. Werner offered her opinion 
that, while myasthenia gravis was a congenital disease, the 
exacerbation of the claimant's condition was caused by a 
combination of several factors which occurred during boot 
camp, including sleep deprivation coupled with stress of 
being away from home in addition to her viral syndrome 
combined to exacerbate her condition.  Dr. Werner further 
asserted that the claimant was symptom-free prior to boot 
camp.  

By RO letter of June 16, 2000, the claimant was asked to 
submit medical evidence from Benjamin R. Smolar, MD; from 
Kathleen T. Werner, MD; from H. Ronald Berk, MD; from Western 
Pennsylvania Hospital, and from UPMC, St. Margaret's, 
pertaining to her myasthenia gravis, including the earliest 
dates of treatment and initial diagnosis of that disease.  No 
response was received to that letter.  

A hearing was held before the undersigned Member of the Board 
in May 2001.  Both the claimant and her parents testified.  
They denied that she had any symptoms or manifestations of 
myasthenia gravis prior to entering active service.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal may not be of 
record, and that the VA duty to assist the claimant in 
obtaining all evidence necessary to substantiate her claim 
has not been fully met.  Accordingly, remand is warranted in 
order to comply with those obligations. 

The case is Remanded for the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of 
Benjamin R. Smolar, M.D.; Kathleen T. 
Werner, M.D.; H. Ronald Berk, M.D.; 
Western Pennsylvania Hospital; and UPMC 
St. Margaret's Hospital.  Those records 
should include copies of all reports of 
radiographic and MRI examinations.  

2.  The claimant should then be afforded 
a special VA examination in order to 
determine the nature, extent and correct 
diagnosis of any neurologic or 
immunopathologic disease entity found 
present.  The examining physician(s) must 
review the veteran's complete medical 
records contained in the claims folder. 
All necessary and indicated diagnostic 
and laboratory tests should be performed 
and reported.  Upon completion of the 
requested examinations and tests deemed 
appropriate, the examiner(s) should be 
asked to state their opinions as to (1) 
Whether the claimant currently has a 
chronic disease and whether it was 
present prior to service entry or first 
manifested during active service; (2) The 
examiner(s) should also comment on 
whether any disease which is found is an 
acquired disability, or if it is 
congenital or familial (hereditary) in 
origin; (3) If it is determined that the 
disease pre-existed service entry, it 
should be determined if it progressed 
during service at a rate greater than 
normally expected according to accepted 
medical authority, and was therefore 
aggravated during service.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for myasthenia gravis.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided a Supplemental 
Statement of the Case which includes notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

Even if not requested in the discussion above, the appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




